— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the sentence of 2V2 to 5 years imprisonment imposed on the conviction of assault in the second degree (Penal Law § 120.05 [3]) is illegal. Because defendant was sentenced as a violent felony offender for a crime committed in 1997, the minimum sentence is properly one half of the maximum sentence (see, Penal Law § 70.02 [former (4)]). (Appeal from Judgment of Herkimer County Court, Kirk, J.— Violation of Probation.) Present — Green, J. P., Wisner, Hurl-butt, Burns and Lawton, JJ.